1
2
3
4
5
6
7
8
9
10
11
                       UNITED STATES DISTRICT COURT

12                    EASTERN DISTRICT OF CALIFORNIA
13
14
     ALICIA ESQUEVEL, an                    )    CASE NO: 2:19-cv-01017-MCE-EFB
     individual,                            )
15                                          )
                                                ORDER RE: ALICIA ESQUEVEL’S EX
16               Plaintiff,                 )
                                                PARTE APPLICATION FOR ORDER
                                            )
17                                              CONTINUING HEARING ON
           vs.                              )   DEFENDANT’S MOTION FOR SUMMARY
18                                          )   JUDGMENT FOR 90 DAYS
19   COSTCO WHOLESALE                       )
     CORPORATION, a Washington              )         Date of Hearing: TBD
20                                                    Time of Hearing: TBD
     corporation; and DOES 1 through        )
21   100, inclusive,                        )         Courtroom No.: 7

22                                          )   Complaint filed: March 7, 2019
                 Defendants.                )   Removed:         May 31, 2019
23
                                            )   Trial Date:      Unassigned
24                                          )
25                                          )
                                            )
26
                                            )
27                                          )
28                                          )



                                                -1-

      ORDER RE: ALICIA ESQUEVEL’S EX PARTE APPLICATION FOR ORDER CONTINUING HEARING
                ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT FOR 90 DAYS
1          NOW, WHEREFORE, having considered Plaintiff Alicia Esquevel’s Ex
2    Parte Application for Order Continuing Hearing on Defendant’s Motion for
3    Summary Judgment for 90 Days, the supporting papers and evidence, and good
4    cause appearing therefore.
5
           IT IS HEREBY ORDERED as follows:
6
           1. Plaintiff Alicia Esquevel’s Ex Parte Application for Order Continuing
7
              Hearing on Defendant’s Motion for Summary Judgment for 90 Days is
8
              GRANTED.
9
10         2. Defendant Motion for Summary Judgment will be heard on April 16,
11            2020 at 2:00 p.m. in Courtroom No. 7.
12         3. Plaintiff’s Opposition will be filed and served no later than April 2,
13            2020.
14         4. Defendant’s Reply will be filed and served no later than April 9, 2020.
15
           IT IS SO ORDERED.
16
17
     DATED: February 20, 2020

18
19
                                    _______________________________________
20                                  MORRISON C. ENGLAND, JR.
21                                  UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28



                                              -2-

      ORDER RE: ALICIA ESQUEVEL’S EX PARTE APPLICATION FOR ORDER CONTINUING HEARING
                ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT FOR 90 DAYS
